Citation Nr: 0334512	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a muscle 
tear of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


REMAND

The veteran had active service from October 1977 until 
retiring in July 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denying service connection for residuals of a 
muscle tear of the left thigh.  After the veteran filed a 
timely notice of disagreement (NOD), no statement of the case 
(SOC) was issued.  In an August 2002 decision addressing 
other claims of the veteran, the Board remanded this claim to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The veteran was scheduled for a Board hearing in July 2003, 
but he failed to report for it.  He also has not since 
offered an explanation for his absence or requested that 
his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2003).

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

38 C.F.R. § 3.159(b)(1) (2003) recently was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  But the provision 
of the VCAA codified at 38 U.S.C.A. § 5301(a) requires that 
the appellant be provided a year to respond.  In its November 
1, 2001 VCAA letter, the RO informed the veteran that he 
should send additional evidence or information within 60 days 
(i.e., by January 1, 2002).  The RO also stated that if such 
evidence was not received within one year of the date of the 
letter, any benefits would be paid only from the date the 
evidence was received.  The 60-day allotted time period for 
responding is invalid for the same reasons as the 30-day 
response time mentioned in the PVA case cited above. 

Moreover, 38 U.S.C.A. § 5103A(d)(1)(a) (West 2002) provides 
that VA will obtain an examination or opinion if the 
information and competent lay or medical evidence reflects 
the existence of current disability or persistent or 
recurrent symptoms of disability which may be associated with 
military service, but the record does not contain sufficient 
medical evidence to decide the claim.  See Charles v. 
Principi, 16 Vet. App. 370, 374 -75 (2002).

In the present case, the evidence of record meets these 
criteria.  As the RO acknowledged in its supplemental SOC 
(SSOC), the service medical records (SMRs) dated in March 
1983 show the veteran was treated for a muscle tear in his 
left thigh while on active duty.  Moreover, there has been at 
least some recurrence of a disability involving his left 
thigh during the years since, as reflected in a more recent 
August 1988 SMR indicating he had pain in his left leg while 
running and tenderness of the soft tissue of his thigh, as 
well as a Master Problem List (MSC Form 76-R) notation of 
August 1988 indicating left leg pain.  However, the most 
recent VA examination assessing the status of his left thigh 
was in October 1998, more than five years ago.  At that 
examination, he noted the 
in-service thigh injury and stated that he had no problems 
with it at that time, and the examiner indicated the injury 
had healed with no functional significance.

Medical evidence of current disability is a prerequisite to 
granting service connection for the condition claimed.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.).  See also 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as also requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Although not clinically evident during his October 1998 VA 
examination, the veteran says he still experiences symptoms 
referable to his left thigh as a residual of the muscle tear 
in service.  Another, more contemporaneous medical evaluation 
is needed to determine whether this is, in fact, true.  
Gregory v. Brown, 8 Vet. App. 563 (1996).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent. 



2.  Ask the veteran to provide 
information (names, dates, addresses, 
etc.) for any relevant treatment and 
diagnoses that he has received from 
private medical facilities.  Ask that he 
complete and return the appropriate 
releases (VA Form 21-4142) so the RO 
can obtain his medical records from any 
private care provider indicated.  Upon 
receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
accordingly.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  Also, ask the veteran for the name of 
any VA medical facility at which he 
received any relevant treatment and 
diagnoses.  Request any such records 
and associate all received with the file.

4.  After any additional evidence is 
obtained, schedule the veteran for a VA 
examination to assess the nature, time of 
onset, and etiology of any chronic 
residuals of the in-service muscle tear 
of the left thigh.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.



The examiner should render an opinion as 
to whether it is at least as likely as 
not that any chronic residuals of the in-
service muscle tear of the left thigh 
currently exist.

To facilitate making this determination, 
please review the relevant evidence in 
the claims file, especially the report of 
the October 1998 VA examination.  If no 
opinion can be rendered, please explain 
why this is not possible.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.   

5.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, send the veteran and his 
representative a SSOC and give them time 
to respond before returning the case to 
the Board.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


